Citation Nr: 1129607	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  99-03 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include as secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2008 decision, the Board denied service connection for skin cancer and prostate cancer.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2010 order, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision and remanding for additional proceedings.  The Veteran withdrew his appeal of service connection for prostate cancer.  The appeal was returned to the Board in August 2010, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during active military service, based upon his service in Japan from September 1945 to July 1946, which included time in Nagasaki between September 23, 1945, and December 8, 1945.

2.  The Veteran has been treated for basal cell carcinoma.

3.  The Veteran's skin cancer was not shown during service, or within a year following discharge from service, and the preponderance of the evidence demonstrates that the Veteran's skin cancer was not caused by his exposure to ionizing radiation in service, and is not otherwise related to service.  


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service, including as a result of exposure to ionizing radiation in service.  38 U.S.C.A. §§ 1110, 1112(c), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309(d), 3.311 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2002, December 2003, December 2004, March 2006, and March 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was not issued prior to the January 1999 adverse determination on appeal, which was issued prior to the enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claim on several occasions, most recently in April 2011.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical opinions on several occasions, most recently in February 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for skin cancer, primarily diagnosed as basal cell carcinoma.  He alleges that this disability resulted from in-service radiation exposure during the American occupation of Nagasaki, Japan during World War II.  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be awarded for certain disabilities, such as malignant tumors, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Board notes as an initial matter that the Veteran's service and immediately post-service medical records are negative for any complaints or symptoms of or treatment for skin cancer during military service or within a year thereafter.  The Veteran's skin cancer was first diagnosed in approximately 1986, many years after service.  Furthermore, the Veteran does not contend onset of such a disability during military service or within a year thereafter.  Thus, service connection on a direct basis for skin cancer must be denied, as such a disability was not incurred in or aggravated by active military service.  Rather, the question that must be addressed is whether the Veteran developed skin cancer many years after service as a result of ionizing radiation exposure during military service.  

As noted above, the Veteran contends that his skin cancer is due to his exposure to ionizing radiation during military service.  Service records confirm the Veteran served during the occupation of Japan, and was present in the Nagasaki area beginning in September 1945.  The term "occupation of Hiroshima or Nagasaki, Japan by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  38 C.F.R. § 3.309(d)(3)(i), (d)(3)(ii)(A)&(B), (vi).  

For veterans who were exposed to ionizing radiation during service, service connection for a condition that is claimed to be attributable to such exposure may be established in one of three different ways.  First, certain types of cancer are presumptively service-connected for radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  Because the Veteran in the present case has confirmed participation in a radiation-risk activity, the occupation of Nagasaki, he is considered a "radiation-exposed" veteran.  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Second, 38 C.F.R. § 3.311(b) provides a list of radiogenic diseases that will be service connected, provided that certain conditions specified in that regulation are met.  Some of the listed radiogenic diseases, including various listed forms of cancer, under 38 C.F.R. § 3.311(b)(2), found 5 years or more after service in an ionizing radiation-exposed veteran, may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  Third, service connection may also be established by the submission of competent evidence showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 C.F.R. § 3.309(d)(2) include several forms of cancer, but not skin cancer.  38 C.F.R. § 3.309(d)(2).  Nevertheless, if a veteran does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the claim of a radiation-exposed veteran must still be considered under the special development procedures provided in 38 C.F.R. § 3.311 if the claimant suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  The term "radiogenic disease" means a disease that may be induced by ionizing radiation and includes skin cancer.  38 C.F.R. § 3.311(b)(2).  

38 C.F.R. § 3.311 also provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumption period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  

Pursuant to 38 C.F.R. § 3.311, the RO requested, upon receipt of the Veteran's claim, reconstructed dose estimates of his radiation exposure and submitted this information to the Director of Compensation and Pension (C&P), who obtained an expert medical opinion from VA's Under Secretary for Health.  This process was repeated several times during the course of the appeal, to ensure that the most up-to-date information regarding worst case doses was provided to the Under Secretary for Health.  

The first reconstructed dose estimate was obtained in September 1995 from the Defense Nuclear Agency (now the Defense Threat Reduction Agency (DTRA)), and noted the following:

A scientific dose reconstruction . . . has determined . . . the maximum possible radiation dose that might have been received by any individual who was at either Hiroshima or Nagasaki for the full duration of the American occupation (September 1945 to June 1946 for Nagasaki; and September 1945 to June 1946 for Hiroshima).  Using all possible "worst case" assumption, the maximum possible dose any individual serviceman might have received from external radiation, inhalation, and ingestion is less than one rem.  This does not mean that any individual approached that level of exposure.  In fact, it is probable that the great majority of servicemen assigned to the Hiroshima and Nagasaki occupation forces received no radiation exposure whatsoever, and that the highest dose received by anyone was a few tens of millirem.

In May 1996, the Director of C&P referred the case to the VA Under Secretary for Health for an opinion as to the likelihood of a relationship between the veteran's skin cancer and prostate cancer and radiation exposure in service.  The request referenced the September 1995 dose assessment.

In June 1996, the Chief, Public Health and Environmental Hazards Office reported that ionizing radiation-related skin cancers were usually attributed at high doses, several hundred rads, though some appeared in margins of irradiated areas receiving 9 to 12 rads.  The reviewing physician opined that in light of the above it was unlikely that the Veteran's skin cancer could be attributed to exposure to ionizing radiation in service.  In June 1996, the Acting Director of C&P, after review of the opinion, concluded that there was no reasonable possibility that the Veteran's skin cancer was the result of such exposure.

The Veteran asserts that the area of radioactive contamination over the city of Nagasaki was considerably larger than that contemplated by the 1980 Defense Nuclear Agency radiation study.  Additionally, the Veteran states that he spent a significant amount of time at the bomb blast area during his service in Nagasaki.  In support of his claim, the veteran submitted a list of diseases for which Japanese survivors of the Hiroshima/Nagasaki bombings were compensated.  The list included skin cancer.  In addition to that report, he submitted numerous reports and publications regarding exposure to various radiation doses and their effects.  None of the materials directly relate to his own exposure, however.  Those documents include statements by Rosalie Bertell, Ph.D., of the International Institute of Concern for Public Health, in which she opined that radiation dose reconstruction does not accurately estimate the real life dose of ionizing radiation received by a veteran during a radiation risk activity, and that dose reconstruction does nothing to prove or disprove that a veteran's cancer is related to nuclear radiation exposure.  A paper by S. Kondo, however, of the Atomic Energy Research Institute at Kinki University, includes a discussion of the apparent beneficial effects of low doses of atomic bomb radiation with regard to induction of cancer.  The author notes that the death rates from leukemia and all other cancers was lower among survivors of the atomic bombs dropped at Hiroshima and Nagasaki when the dose exposure was between 1 and 9 rads than for unexposed people, which he felt indicated that radiation at those doses was not harmful or that low doses of gamma rays apparently reduce cancer incidence.

In a June 2002 memorandum, the Director of C&P informed the RO that additional development with the Defense Threat Reduction Agency (DTRA, formerly Defense Nuclear Agency) was required, given the numerous reports, papers, and treatises submitted by the Veteran and his attorney supporting his assertion that the amount of radiation exposure for those in Nagasaki during the occupation period were higher than originally thought.  In response, DTRA indicated that despite the cited materials, for American occupation forces in Nagasaki, the worst case dose of less than one rem was still appropriate.  In light of these findings, the Director of C&P again requested an opinion from the Under Secretary for Health.  

An August 2003 opinion from Dr. Susan Mather, the Chief Public Health and Environmental Hazards Officer, to the Director of C&P noted that the Veteran's attorney provided his own alternate dose estimate of 41.25 rem; however, Dr. Mather also noted that the Veteran's attorney did not appear to qualify as a "credible source" as defined by VA regulations.  Dr. Mather stated that the DTRA reviewed material submitted by the Veteran's attorney, and essentially reaffirmed, 

[T]he previously reported dose for [the Veteran] of "less than 1 rem" is a high-sided and bounding representation of both his true external gamma dose and his internal organ doses.  Because the activities described by [the Veteran] appear to be limited to excursions to the area around the Nagasaki ground zero, his skin dose is also less than 1 rem.

Dr. Mather also discussed a May 2003 report from the National Research Council (NRC) entitled "A Review of the Dose Reconstruction Program of the Defense Threat Reduction Agency," which raised questions about the accuracy of some of the radiation dose reconstructions reported by DTRA, especially that some upper bound doses may have been underestimated.  The NRC committee, however, concurred with the DRTA "that the dose to even the most exposed of the occupation troops in Japan from both internal and external exposure was probably well below 1 rem."  As such, DTRA did not plan to recalculate dose for those veterans unless the exposure scenario upon which the original radiation dose was provided had changed.  It was concluded that, based on the NRC report, 1 rem appeared to be the most probable radiation does currently available and was used for the medical opinion.

Dr. Mather next took the relatively low dose of ionizing radiation to which the Veteran was exposed, and applied it to the relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; in this case skin cancer/basal cell carcinoma.  Dr. Mather then reviewed the Veteran's gender (male), pertinent family history (negative), age at time of exposure (18), time lapse between exposure and onset of disease (40 yrs.), and the extent to which exposure to radiation or other carcinogens outside of service may have contributed to the development of disease (no relevant exposure identified).  Applying all of the information above to sound medical principles, and taking into account the information provided by DTRA regarding does estimates, Dr. Mather opined that it was unlikely that the Veteran's basal cell carcinoma of the skin could be attributed to exposure to ionizing radiation in service.  

As a result of the above medical opinion, and following a review of the evidence in its entirety, the Director of C&P opined in August 2003 that there was no reasonable possibility that the Veteran's basal cell carcinoma of the skin resulted from radiation exposure in service.  

In response, the Veteran's attorney once again submitted a lengthy and detailed statement in support of the Veteran's claim.  He reiterated, among other things, his dissatisfaction with the calibration standards used to determine radiation dose exposure for Nagasaki veterans, essentially asserting that the dose estimates were not accurate.  

In December 2003, the RO once again requested a revised radiation dose estimate for the Veteran, as a result of the May 8, 2003, report by the NRC.  DTRA acquired information from the Veteran regarding his exposure.  This "scenario" provided a description of the participation activities based on available military records and the Veteran's recollections and statements, including the assumptions about his participation activities and environment in which he received a radiation dose.  DTRA responded in October 2006 with the following total external gamma and skin doses, based on the Veteran's participation as a member of the American occupation forces in Japan following World War II, while serving with "B" Company, 2nd Engineer Battalion in Nagasaki from September 23 to December 8, 1945:

- Total external gamma dose:  0.23 rem
- Upper bound total external gamma dose:  0.69 rem

- Total skin dose (neck) beta plus gamma:  1.7 rem*
- Upper bound total skin dose (neck) beta plus gamma:  5.1 rem

- Total skin dose (chest) beta plus gamma:  1.8 rem*
- Upper bound total skin dose (chest) beta plus gamma:  5.4 rem

*  Includes the contribution from the external gamma dose component.
The report also noted that none of the troops participating in the occupation of Japan received a dose from neutron radiation.

In November 2006, the information was submitted to the Director of C&P, who, in December 2006, once again requested the Under Secretary for Health to review DTRA's findings and provide an opinion as to the likelihood that the Veteran's cancer was related to ionizing radiation exposure during service.  

In a December 2006 memorandum from Dr. Deyton, Chief Public Health and Environmental Hazards Officer, the Veteran's total and external gamma and skin doses (as noted above) were reviewed, and the following was noted:

Skin cancer usually has been attributed to ionizing radiation at high doses, e.g., several hundred rads.  Excess numbers of basal cell cancers also have been reported in skin which received estimated doses of 9-12 rads in margins of irradiated areas. (Health Effects of Exposure to Low Levels of Ionizing Radiation (BEIR V), 1990, pages 325 to 327).  An increased risk for basal cell but not squamous cell skin cancers has been seen in atomic bomb survivors (Ron et al., Skin tumor risk among atomic-bomb survivors in Japan, Cancer Causes and Control Volume 9, 1998, page 395).

The interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) . . . was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the veteran's skin cancer.  The skin dose to the chest was used as the dose to the forehead.  The computer software calculated a 99th percentile value for the probability of causation for the skin cancer of 47.74% (see attachment).

Because the initial probability of causation value was equal to OR greater than 45%, 30 additional IREP computer runs were performed in accordance with NIOSH IREP guidance.  The calculated 99th percentile values for the probability of causation for these additional runs also were less than 50 percent.  

In light of the above, Dr. Deyton opined that it was unlikely that the Veteran's skin cancer could be attributed to exposure to ionizing radiation in service.  

Based on the above opinion, and a review of the evidence in its entirety, the Director of C&P, in turn, opined in December 2006 that there was no reasonable possibility that the Veteran's skin cancer could be attributed to exposure to ionizing radiation in service.  

In a March 2007, the Director of C&P noted that DTRA's January 2007 letter lacked a revised skin dose to the right forehead.  As such, DTRA was once again requested to provide a radiation dose assessment to include a revised skin dose of the skin of the right forehead in March 2007.  

In a May 2007 response, DTRA noted the following total external gamma and skin doses:

- Total external gamma dose:  0.23 rem
- Upper bound total external gamma dose:  0.69 rem

- Total skin dose (forehead) beta plus gamma:  1.7 rem*
- Upper bound total skin dose (forehead) beta plus gamma:  5.1 rem

*Includes the contribution from the external gamma dose component.

In June 2007, the claims file was forwarded to C&P for review.  According to a July 2007 memorandum from the Director of C&P, the Chief Public Health and Environmental Hazards Officer provided an opinion on July 12, 2007, indicating that it was unlikely that the Veteran's basal cell skin cancer could be attributed to exposure to ionizing radiation during service.  In response to that opinion, and following a review of the evidence in its entirety, the Director of C&P opined that there was no reasonable possibility that the Veteran's skin cancer was the result of such exposure.  

The record was presented to the Board in January 2008, at which time service connection for skin cancer was denied.  The Veteran and his representative appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2010 order, the Court granted a Joint Motion for Partial Remand, which vacated the Board's January 2008 denial and remanded this issue to the Board for further consideration.  In turn, the Board issued an August 2010 remand, ordering additional development be afforded the Veteran.  

In its remand, the Board ordered the claim again be referred to the Under Secretary for Benefits for consideration of whether the issue must be referred to an outside consultant pursuant to 38 C.F.R. § 3.311(c)(2).  If such referral is not warranted, the Under Secretary must give a detailed explanation for this determination.  The Under Secretary was also to address the Veteran's argument that the fact he had been diagnosed with multiple radiogenic diseases suggested a heightened probability that any one of these diseases was caused by ionizing radiation exposure.  

In response to a November 2010 memo from the Director, C & P Services, the Under Secretary forwarded the appeal to the VA Director, Radiation and Physical Exposures (RPE), for an updated radiation review.  The RPE Director provided a January 2011 memo which stated that in assessing the probability the Veteran's skin cancer was related to radiation exposure, she utilized a computer model, the Interactive Radioepidemiological Program (IREP), provided by the National Institute for Occupational Safety and Health (NIOSH).  Based on prior dosage estimates provided by the DTRA and running 30 separate calculations for each type of the Veteran's cancer, the Director determined there existed a 44.31 percent probability ionizing radiation exposure caused his basal cell carcinoma, and a 3.08 percent probably ionizing radiation exposure caused his prostate cancer.  The total combined probability was calculated to be 46.03 percent.  Based on these findings, the RPE Director considered it "unlikely" the Veteran's basal cell carcinoma was related to his ionizing radiation exposure during military service.  Regarding referral to an outside expert consultant, the Director stated:  

We do not feel it necessary to refer the claim to an outside expert consultant in order to recalculate the probabilities of causation for the Veteran's cancers.  Proper calculational methods (utilizing IREP) have been followed.  Fresh calculations have been run for each cancer.  The additional calculation to determine the total probability of causation has been done.  There is nothing remaining to do in this case.  

The C&P Director essentially repeated these findings within a February 2011 memo which concluded there was "no reasonable possibility that the [Veteran's] prostate cancer and basal cell carcinoma (skin cancer) can be attributed to exposure to ionizing radiation in service."  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for skin cancer.  First, the Board finds VA has completed all development required to adjudicate the appellant's claim under 38 C.F.R. § 3.311(b) on numerous occasions since the initial dose assessment of 1995.  In doing so, VA has recognized that various changes over the years have provided for higher worst case scenarios than previously considered.  Despite such updates, and additional reconstructed dose estimates, the development has demonstrated that it is unlikely that the Veteran's exposure to ionizing radiation during service resulted in his skin cancer.

Addressing the merits of the claim, the Board finds the preponderance of the competent evidence to be against an award of service connection for skin cancer.  Multiple opinions of record, both from the Director of C&P and from the Under Secretary for Health, have consistently shown that there is no reasonable possibility that the Veteran's skin cancer resulted from his exposure to radiation during service.  As noted above, in light of a May 2003 report by the National Research Council of the National Academies casting doubt on the reliability of the Defense Nuclear Agency's dose reconstructions, VA requested a new reconstructed dose estimate that utilized the revised methodologies adopted by the Defense Threat Reduction Agency in response to the May 2003 report.  Despite these findings, and the updated dose estimates, the outcome has not changed in this case.  The opinions from the Under Secretary for Health in 2003, 2006, 2007 and most recently 2011 constitute highly probative evidence against the appellant's claim.  Those opinions are based on a revised scientific dose estimate provided by the Defense Threat Reduction Agency, as well as a review of the entire record.

The Veteran and his representative assert that VA's methodology for calculating both dosage estimates and subsequent causation probabilities is flawed.  They also state that the fact the Veteran has been diagnosed with three carcinomas, prostate cancer, skin cancer, and kidney cancer, potentially radiogenic in origin suggests a greater probability than recognized by VA that each cancer was caused by ionizing radiation exposure.  By the Veteran's calculations, utilizing IREP, the probability the Veteran's skin cancer was caused by radiation exposure is 53.95 percent.  The Veteran and his representative also assert that VA failed to conform to the methodology required under 42 C.F.R. § 81.25 for the calculation of radiogenic disease probabilities.  On review, however, the Board finds that this regulation governs only the calculation of causation probabilities by the Department of Labor-Office of Worker Compensation Programs for energy employees claiming occupational illness compensation.  As such, although it concerns similar subject matter pertinent to the pending claim, it is not legally binding on VA.  

Although sympathetic to the Veteran, the Board nonetheless finds that the development undertaken in this case provides an adequate basis on which to make a determination in this case.  Despite the Veteran's assertions, the Board can find no defect in the steps taken by VA to ensure that all required development was properly undertaken in this case.  The Board relies upon opinions from qualified professionals, based on data obtained from DTRA.  

As noted above, the development required by regulation in this case has been adequately completed.  In sum, for radiation exposed veterans with cancer, 38 C.F.R. § 3.311 requires VA to obtain a dose estimate from DTRA, and refer the results to the Director of C&P, who then makes a determination as to whether a medical opinion is requested from the Under Secretary for Health.  In this case, with each new letter from DTRA, the Director of C&P requested an additional opinion from the Under Secretary for Health regarding the likelihood that the veteran ionizing radiation exposure resulted in his cancers.  Moreover, in each case, the opinion was the same or similar to prior opinions; it was unlikely that the Veteran's skin cancer was the result of ionizing radiation exposure during service.  Despite the Veteran's assertions, there is no indication that the policies and procedures, and/or regulations governing cases of this nature were not properly followed.  

There is no opinion to the contrary within the record, other than the Veteran's own opinion that his development of skin cancer is related to exposure to radiation during his military service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Carcinomas, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, there is no evidence of record showing that the Veteran developed skin cancer during service or within a year thereafter; and, the competent medical evidence of record does not show that it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's skin cancer was caused by in-service radiation exposure.  In light of the foregoing, the preponderance of the evidence is against the claim of service connection for skin cancer, and his claim must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for skin cancer, to include basal cell carcinoma, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


